JanNotice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaoxiang Liu on January 10, 2022.
The application has been amended as follows: 
Please amend claim 1 as follows: 
1.	Crystalline form II of sodium 2-(1-(((3-(4-cyanophenyl)pyridin-4-yl)thio)methyl)cyclopropyl)acetate (Compound 1-Na),
         
    PNG
    media_image1.png
    141
    184
    media_image1.png
    Greyscale

(Compound 1-Na)[[.]]
wherein crystalline form II is characterized by an X-ray powder diffraction (XRPD) pattern having three or more of the following peaks: 8.8, 15.2, 16.2, 17.2, 17.6, 18.6, 20.2, 20.9, 21.7, 22.2, 23.1, 25.2, 25.9, and 26.4 degrees 2 theta, ± 0.20. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art in this case is Yueheng, Jiang, U.S. Patent No. 9,809,580 B2.  Yueheng discloses the compound of formula 1-Na.  See Yueheng, the ‘580 patent, Col. 10, lns. 20-21.  However, Yueheng does not disclose the unique crystalline/polymorphic form of the compound of the present invention.  There is no teaching in the prior art to arrive at the present invention with a reasonable expectation of success.  Accordingly, the present invention is patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625